Exhibit 10.1

 

LOGO [g31385601.jpg]

March 6, 2012

PERSONAL AND CONFIDENTIAL

Mr. Craig Stevenson

Global Brand President and

Chief Operating Officer

Quiksilver Asia Pacific

Quiksilver Drive

Torquay, VIC 3228

Australia

Re: Employment Agreement

Dear Craig:

This letter (“Agreement”) will confirm our understanding and agreement regarding
your employment with Ug Manufacturing Co. Pty Ltd (ACN 005 047 941)
(“Quiksilver” or the “Company”), effective on and after February 1, 2012
(“Commencement Date”). This Agreement completely supersedes and replaces any
existing or previous oral or written employment agreements, express or implied,
between you and the Company and any related bodies corporate (as that term is
defined in the Corporations Act 2001 (Cth)) of the Company (“Group Companies”).

 

  1. Position; Exclusivity. The Company hereby agrees to employ you as its
Global Brand President and Chief Operating Officer, Quiksilver Asia Pacific,
reporting to the Chief Executive Officer of Quiksilver, Inc., and resident in
Australia. During your employment with Quiksilver, you will devote your full
professional and business time, interest, abilities and energies to the Company
and, as applicable, the Group Companies and will not render any services to any
other person or entity, whether for compensation or otherwise, or engage in any
business activities competitive with or adverse to the business or welfare of
the Company and/or the Group Companies, whether alone, as an employee; as a
partner; as a member or manager; as a shareholder, officer or director of any
other corporation; or as a trustee, fiduciary or in any other similar
representative capacity of any other entity without the prior written consent of
the Chief Executive Officer of Quiksilver, Inc.

 

  2.

Base Salary. Your base salary will be AUD $39,583.33 per month (AUD $475,000 on
an annualized basis), less applicable withholdings and deductions, paid on the
Company’s regular payroll dates. Your base salary is exclusive of the
superannuation contributions described in Paragraph 3 below. Your base salary
will be reviewed at the time



--------------------------------------------------------------------------------

  management salaries are reviewed periodically and may be adjusted (but not
below AUD $39,583.33 per month) at the Company’s discretion in light of the
Company’s performance, your performance, market conditions and other factors
deemed relevant by the Board of Directors or the Compensation Committee of the
Board of Directors of Quiksilver, Inc. (“Compensation Committee”).

 

  3. Superannuation. In addition to the base salary set forth above in Paragraph
2, the Company will make superannuation contributions on your behalf at the
minimum rate required so as to avoid liability to pay a charge under the
Superannuation Guarantee (Administration) Act 1992 and the Superannuation
Guarantee Charge Act 1992.

 

  4. Annual Discretionary Bonus. For each full fiscal year of employment with
the Company (currently ending October 31), you shall be eligible for a
discretionary bonus award pursuant to Quiksilver, Inc.’s Incentive Compensation
Plan, the specific terms and conditions of such award to be approved by the
Board of Directors or the Compensation Committee at the time of the bonus award.
Any payment received in connection with a bonus award shall be paid within
thirty (30) days following the date Quiksilver, Inc. publicly releases its
annual audited financial statements, but in no event later than March 15 of the
calendar year following the fiscal year for which the bonus is awarded. Any
bonus payments shall be less applicable withholdings and deductions.

 

  5. Retirement Benefits. Despite any provision of this Agreement, the Company
is not required to pay or provide to you any amounts or benefits which it is not
permitted to provide under the provisions of Part 2D.2, Division 2 of the
Corporations Act 2001 (Cth) without obtaining shareholder approval. To the
extent that this Agreement requires the Company to pay or provide any such
amounts or benefits, you agree and acknowledge that shareholder approval must
first be obtained and you hereby irrevocably consent to forego those amounts or
benefits which the Company is not permitted to provide if shareholder approval
is not obtained.

 

  6. Annual Leave. Although Quiksilver does not have a vacation policy for
executives of your level, you will accrue such minimal annual leave as required
by the National Employment Standards (“NES”) in the Fair Work Act 2009 (Cth).
Quiksilver reserves the right, subject to legislation, to require that annual
leave be taken at certain times and/or in certain circumstances. On termination
of employment you will be paid in respect of any accrued untaken annual leave.

 

  7.

Personal/Carer’s Leave. You will be entitled to ten (10) days’ paid
personal/carer’s leave for each year of service in accordance with the NES. You
may be required to provide evidence satisfactory to the Company confirming the
relevant illness or injury for which the period of personal/carer’s leave was
taken. The Company may require you to be examined by a medical practitioner
nominated by the Company to provide a report to the Company on your current or
future capacity to perform the

 

-2-



--------------------------------------------------------------------------------

  essential functions of your position. Untaken paid personal leave accumulates
from year to year, but has no separate “cash value” and is not paid out on
termination of employment.

 

  8. Injury and Illness Income Protection Plan. You will be covered by a senior
manager income protection plan in the event of illness or injury on the same
terms and conditions applicable to comparable employees in Australia.
Quiksilver, Inc. and the Company reserve the right to change, modify, or
eliminate such coverage in their discretion.

 

  9. Clothing Allowance. You will be provided a clothing allowance of AUD
$15,000 RRP (recommended retail price) per year at the Company’s wholesale
prices.

 

  10. Vehicle Allowance. The Company will pay (through a motor card) for the
business-related operating costs of one vehicle, including service and
maintenance, petrol and fringe benefits tax.

 

  11. Stock Options. You shall be eligible to participate in the Quiksilver,
Inc. Stock Incentive Plan, or any successor equity plan. The amount and terms of
any restricted stock, stock options, stock appreciation rights or other
interests to be granted to you will be determined by the Board of Directors or
the Compensation Committee in its discretion and covered in separate agreements,
but shall be substantially similar to those granted to other senior executives
of Quiksilver, Inc. of equivalent level. Stock options granted to you after the
Commencement Date through the termination of your employment shall provide that
if you are terminated by the Company without Cause (as hereinafter defined), as
a result of your death or permanent disability, or if you terminate your
employment for Good Reason (as hereinafter defined), any such options
outstanding will automatically vest in full on an accelerated basis so that the
options will immediately prior to such termination become exercisable for all
option shares and remain exercisable until the earlier to occur of (i) the first
anniversary of such termination, (ii) the end of the option term, or
(iii) termination pursuant to other provisions of the applicable option plan or
agreement (e.g., a corporate transaction).

 

  12. Life Insurance. The Company will pay the premium on a term life insurance
policy on your life with a company and policy of its choice, and a beneficiary
of your choice, in the face amount determined by the Company of not less than
AUD $2,000,000. The Company’s obligation to obtain and maintain this insurance
is contingent upon your establishing and maintaining insurability, and it is not
required to pay premiums for such a policy in excess of AUD $5,000 annually.

 

  13. Term and Termination.

(a) The term of this Agreement is from the Commencement Date through and
including October 31, 2016, at which time this Agreement (and your employment)
shall automatically terminate without any additional notice; provided, however,
that subject to the provisions herein,

 

-3-



--------------------------------------------------------------------------------

either you or Quiksilver may terminate your employment at will and with or
without Cause (as defined below) upon written notice at any time for any reason
(or no reason); provided further, however, that you agree to provide the Company
with thirty (30) days advance written notice of your resignation (during which
time the Company may elect, in its discretion, to relieve you of all duties and
responsibilities). This at-will aspect of your employment relationship can only
be changed by an individualized written agreement signed by both you and an
officer of the Company authorized to do so by the Board of Directors or the
Compensation Committee.

(b) The Company may also terminate your employment immediately, upon written
notice, for Cause, which shall include, but not be limited to, (i) your death
(in which case written notice of termination of employment is not required),
(ii) your permanent disability which renders you unable to perform the essential
functions of your position even with reasonable accommodation, (iii) willful
misconduct in the performance of your duties, (iv) commission of a felony or
violation of law involving moral turpitude or dishonesty, (v) self-dealing,
(vi) willful breach of duty, (vii) habitual neglect of duty, or (viii) a
material breach by you of your obligations under this Agreement. If the Company
terminates your employment for Cause, or you terminate your employment other
than for Good Reason (as defined below), you (or your estate or beneficiaries in
the case of your death) shall receive your base salary and other benefits earned
and accrued prior to the termination of your employment, any amounts which are
due under the NES and/or other applicable Australian law (including, as
applicable, pay in lieu of notice of termination, pay in lieu of long service
leave and pay in lieu of untaken annual leave) and, in the case of a termination
pursuant to subparagraphs (i) or (ii) only, a pro rata portion of your bonus, if
any, as provided in Paragraph 4 for the fiscal year in which such termination
occurs, less applicable withholdings and deductions, which shall be payable not
later than the effective date of your termination, and you shall have no further
rights to any other compensation or benefits hereunder on or after the
termination of your employment.

“Good Reason” for you to terminate employment means a voluntary termination as a
result of (i) the assignment to you of duties materially inconsistent with your
position as set forth above without your consent, (ii) a material change in your
reporting level from that set forth in this Agreement without your consent,
(iii) a material diminution of your authority without your consent, (iv) a
material breach by the Company of its obligations under this Agreement, (v) a
failure by the Company to obtain from any successor, before the succession takes
place, an agreement to assume and perform the obligations contained in this
Agreement, or (vi) the Company requiring you to be based (other than
temporarily) at any office or location outside of the State of Victoria,
Australia, without your consent. Notwithstanding the foregoing, Good Reason
shall not exist unless you provide the Company written notice of termination on
account thereof within ninety (90) days following the initial existence of one
or more of the conditions described in clauses (i) through (vi) and, if such
event or condition is curable, the Company fails to cure such event or condition
within thirty (30) days of such written notice.

 

-4-



--------------------------------------------------------------------------------

(c) If (i) Quiksilver elects to terminate your employment without Cause prior to
October 31, 2016, (ii) this Agreement automatically terminates on October 31,
2016, and your employment terminates effective the same date for any reason,
voluntarily or involuntarily, or (iii) if you terminate your employment with the
Company for Good Reason within six (6) months of the action constituting Good
Reason, the Company will (x) pay the full amount of any unpaid discretionary
bonus that was earned from the preceding fiscal year, if any, at the time annual
bonuses are paid to other executives, but in no event later than March 15 of the
calendar year following the fiscal year for which the bonus is awarded, and
(y) (A) provide you with a total severance benefit of (1) eighteen (18) months
base salary plus superannuation contributions on your behalf at the minimum rate
required so as to avoid liability to pay a charge under the Superannuation
Guarantee (Administration) Act 1992 and the Superannuation Guarantee Charge Act
1992, less any amounts which are due under the NES and/or other applicable
Australian law (including, as applicable, pay in lieu of notice of termination,
redundancy pay, pay in lieu of long service leave and pay in lieu of untaken
annual leave, but excluding superannuation contributions) (“Statutory
Benefits”), and (2) the Statutory Benefits, with the Statutory Benefits being
payable on or about the date of termination and the amount in (1) to be paid on
the Company’s regular payroll dates over a period of eighteen (18) months, less
applicable withholdings and deductions, and (B) pay you a pro rata portion of
the bonus adopted pursuant to Paragraph 4, if any, for the fiscal year in which
such termination occurs, less applicable withholdings and deductions. In order
for you to be eligible to receive the payments specified in clause (y) of the
foregoing provision of this Paragraph 13(c), other than the Statutory Benefits,
you must execute a general release of claims in a form reasonably acceptable to
the Company (“General Release”), provided, however, that the General Release may
exclude any claims for indemnification, advancement of expenses, or insurance
that you may then have pursuant to the Company’s or any Group Company’s
certificate of incorporation or bylaws, any indemnity agreement, or policy of
insurance. You shall have no further rights to any other compensation or
benefits hereunder on or after the termination of your employment. You shall not
have a duty to seek substitute employment, and the Company shall not have the
right to offset any compensation due you against any compensation or income
received by you after the date of such termination.

 

  14.

Trade Secrets; Confidential and/or Proprietary Information. The Company and the
Group Companies own certain trade secrets and other confidential and/or
proprietary information which constitute valuable property rights, which they
have developed through a substantial expenditure of time and money, which are
and will continue to be utilized in the business of the Company and the Group
Companies and which are not generally known in the trade. This proprietary
information includes the list of names of the customers and suppliers of the
Company and the

 

-5-



--------------------------------------------------------------------------------

  Group Companies, and other particularized information concerning the products,
finances, processes, material preferences, fabrics, designs, material sources,
pricing information, production schedules, sales and marketing strategies, sales
commission formulae, merchandising strategies, order forms and other types of
proprietary information relating to our products, customers and suppliers. You
agree that you will not disclose or use and will keep strictly secret and
confidential all trade secrets and proprietary information of the Company and
the Group Companies, including, but not limited to, those items specifically
mentioned above.

 

  15. Expense Reimbursement. The Company will reimburse you for documented
reasonable and necessary business expenses incurred by you while engaged in
business activities for the Company’s benefit on such terms and conditions as
shall be generally available to other executives of the Company or the Group
Companies.

 

  16. Compliance With Business Policies. You will be required to observe the
Company’s personnel and business policies and procedures as they are in effect
from time to time. In the event of any conflicts, the terms of this Agreement
will control. You acknowledge that the policies are not incorporated into, and
are not otherwise included in, this Agreement.

 

  17. Obligations To Group Companies. The Company executes this Agreement for
and on behalf of the Group Companies and may separately enforce any obligations
in this Agreement that are in favour of the Group Companies on their behalf.

 

  18. Entire Agreement. This Agreement, and any confidentiality, stock option,
restricted stock, stock appreciation rights or other similar agreements the
Company or any Group Company may enter into with you contain the entire
integrated agreement between us regarding your employment, and no modification
or amendment to this Agreement will be valid unless set forth in writing and
signed by both you and an authorized officer of the Company.

 

  19. Compliance with Tax Laws. This Agreement is intended to comply with the
requirements of all applicable Australian tax laws. Accordingly, all provisions
herein shall be construed and interpreted to comply with all such tax laws and
if necessary, any such provision shall be deemed amended to comply therewith.

 

  20. Clawback Compliance. Any amounts paid pursuant to this Agreement shall be
subject to recoupment in accordance with any clawback policy that the Company or
Quiksilver, Inc., has adopted or is required in the future to adopt pursuant to
the listing standards of any national securities exchange or association on
which the Company’s or Quiksilver, Inc.’s securities are listed or as is
otherwise required by the Dodd-Frank Wall Street Reform and Consumer Protection
Act or other applicable law.

 

-6-



--------------------------------------------------------------------------------

  21. Successors and Assigns. This Agreement will be assignable by the Company
to any successor or to any other Group Company, and will be binding upon any
successor to the business of the Company or Quiksilver, Inc., whether direct or
indirect, by purchase of securities, merger, consolidation, purchase of all or
substantially all of the assets of the Company or Quiksilver, Inc., or
otherwise.

Please sign, date and return the enclosed copy of this Agreement to me to
acknowledge your agreement with the above.

Thank you.

 

Very truly yours,    Nigel Phillips Chief Operating Officer Ug Manufacturing Co.
Pty Ltd

 

ACKNOWLEDGED AND AGREED:    Craig Stevenson

 

   Dated

 

-7-